Title: To George Washington from Major General William Heath, 21 June 1780
From: Heath, William
To: Washington, George



Dear General
Providence June 21. 1780

The General Assembly of this State have passed a resolve to raise the number of men required to compleat their Battallions; and have, I am informed, directed that they be Sent to me to be mustered, and ordered to their destinations. I shall immediately order two or three officers from Colonel Green’s Regiment, with Some Serjeants to receive them here, and put them to the drill. It is probable that they will be Some time collecting, As the first attempt is to enlist them if possible by the

first of July next. I request your Excellencys directions how they are to be forwarded to the Army, and what proportion of them. I do not know that there is one officer here belonging to the regiments with the Army to receive and march the recruits on.
This morning a number of Officers belonging to the Continental Frigates taken by the Enemy at Charles town, arrived here in a Cartel. they inform me that Major General Lincoln, and Capt. Whipple are gone to Philadelphia. from whence they are going home, and will probably be at Head Quarters before this reaches you. General Clinton is said to have gone to Some part of Virginia with a principal part of the Brittish Army—a principal part of their Ships of war are Supposed to have gone to New York. Lord Cornwallis had march’d from Charlestown with about 2000 men towards North Carolin⟨a⟩.
Captain La Touch of the Frigate Hermione has just now been here. He is very desirou⟨s⟩ that a Captain Peter Duville (a native of Canada & well acquainted with the Sea Coast at the Eastward, who was a Lieut. in the Continental Frigate Queen of France and is now a prisoner on Parole) may be exchanged as soon as possible—as Captaine La Touch wishes to have him on board his ship. I have the honor to be With the greatest respect Your Excellencys Most obedient Servt

W. Heath

